FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

VINO KUMAR SAVAL and GITA                
KAMALA NANIKRAM,                                No. 05-75622
                       Petitioners,             Agency Nos.
               v.                              A071-950-956
ERIC H. HOLDER JR., Attorney                    A071-950-957
General,                                           ORDER
                      Respondent.
                                         
                       Filed May 5, 2011

      Before: John T. Noonan, M. Margaret McKeown1, and
              Consuelo M. Callahan, Circuit Judges.


                             ORDER

  Respondent’s motion to vacate the judgment is granted.
The opinion and dissent filed on September 23, 2010 are
hereby withdrawn.




  1
   Judge McKeown was drawn to replace Judge Hall on this panel after
her death.

                               5965